Carley, Judge,
concurring specially.
I reluctantly concur in the majority’s affirmance of the grant of summary judgment to the insurer because, as the majority states, “the exclusion of appellant’s GTO from the ‘motor vehicle’ class does not act to remove the GTO from the general exclusion in the policy as to ‘motorized land vehicles.’ ” However, I feel compelled to point out that this policy, in its format and content, is most confusing. As observed, “motorized land vehicles” — the term that is absolutely cru*672cial to the case at bar — is nowhere defined in the policy. However, under the “definitions” portion of the policy, there is a definition of “motor vehicle” utilizing the undefined term “motorized land vehicle.” While I can find no statutory or regulatory requirement that terms necessary for the construction of a policy should be defined, it would appear that a legislative or regulatory requirement to that effect would not be too onerous to the insurer and would certainly be helpful to those who must construe the insurance contract. However, I must concede that the inclusion of such a common sense legislative or regulatory requirement addresses itself to the legislative or regulatory bodies and not to the courts.
Decided January 23, 1986
Rehearing denied February 5, 1986
John J. Barrow, Gene Mac Winburn, for appellant.
Thomas H. Draffin, for appellee.